Third District Court of Appeal
                               State of Florida

                          Opinion filed March 30, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-84
                         Lower Tribunal No. 12-35296
                             ________________


                              Eladio Gonzalez,
                                    Appellant,

                                        vs.

                   Northwings Accessories Corp., etc.,
                                    Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Marc
Schumacher, Judge.

      Roderick V. Hannah, P.A., and Roderick V. Hannah (Plantation); Law
Office of Pelayo Duran, P.A., and Pelayo M. Duran, for appellant.

     Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A., and Robert T.
Kofman, Bayardo Aleman, and Jorge Freddy Perera, for appellee.


Before EMAS, LOGUE and SCALES, JJ.

     PER CURIAM.
      Appellant Eladio Gonzalez alleges a wrongful retaliatory termination of his

employment by Appellee Northwings Accessories Corporation. The trial court

granted summary judgment to Northwings as to Mr. Gonzalez’s claims under both

the Florida Whistleblower Act and the Florida Civil Rights Act. Based on the

record before us, we conclude that the trial court properly determined that Mr.

Gonzalez cannot establish that: (i) the grounds for his termination were causally

linked to protected activity under these two statutes; and (ii) his employer

evidenced a pretextual reason for his termination.

      Affirmed.




                                         2